PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


In re Patent No. 10,514,953
Issued: 24 December 2019

Application of Sandstrom, Mark, Henrik
Application No. 15/273,731
Filed: 23 Sep 2016
For: Systems and Methods for Managing Resource Allocation and Concurrent Program Execution on an Array of Processor Cores
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the “RENEWED PETITION TO ACCEPT AN UNINTENTIONALLY DELAYED DOMESTIC BENEFIT CLAIM UNDER 37 C.F R § 1.78(c)(e)”, filed June 15, 2020. 

The petition under 37 CFR 1.78 is GRANTED.

Effective with patent applications filed under 35 U.S.C. 111(a) or 363 on or after September 16, 2012, claims for foreign priority under § 1.55 and claims for priority under § 1.78 must be set forth in an application data sheet. Changes to Implement the Inventor’s Oath or Declaration Provisions of the Leahy-Smith America Invents Act: Final Rule, 77 Fed. Reg. 48776 (August 14, 2012).

A petition for acceptance of a claim for late priority under 37 CFR §§ 1.78(c) and 1.78(e) must be accompanied by:  

(1) 	the reference required by 35 U.S.C. §§ 120 and 119(e) and 37 CFR §§ 1.78(d)(2) and 1.78(a)(3) of the prior-filed application, unless previously submitted;
(2) 	the petition fee set forth in § 1.17(m); and
(3)  	a statement that the entire delay between the date the claim was due under 37 CFR §§ 1.78(d)(3) and 1.78(a)(4) and the date the claim was filed was unintentional.  The Director may require additional where there is a question whether the delay was unintentional.

A review of the application as filed reveals that the claim for priority added on petition 
was not submitted on filing in an application data sheet. The four and sixteen-month 
periods specified in 37 CFR § 1.78(d)(3)  and (a)(4) have  expired. Thus, the instant 
petition is appropriate.

Further, the nonprovisional application claiming the benefit of the prior-filed provisional application (or an intermediate application claiming the benefit of the prior-filed provisional 

A petition to accept an unintentionally delayed claim for priority was filed May 4, 2018 with an Application Data Sheet (ADS) marked in accordance with 37 CFR 1.76, the petition fee as set forth in 37 CFR 1.17(m) and a statement of unintentional delay. The petition was dismissed in a decision mailed June 15, 2018 however because a review of the chain of applications to which petitioners were seeking a claim for priority, it appeared that Application Nos. 14/261,384; 15/042,159; 15/183,860 did not each reference a claim of benefit to provisional Application Nos. 61/657,708, 61/673,725, 61/721,686 and 61/727,372. Furthermore, Application No. 15/183,160 did not include claims of benefit to any applications other than Application No. 15/042,159. The chain of applications to which petitioners were seeking a claim for priority was therefore not properly set forth in the Application Data Sheet filed March 19, 2018.

The decision advised, “Before a renewed petition under 37 CFR 1.78(c) and (e) can be granted in the present application, petitioner must file a petition under 37 CFR 1.78 in Application No. 14/261,384 with a certificate of correction to add the benefit claim to the provisional applications. Further, to claim the benefit to the provisional applications, reissue applications will need to be filed in 15/042,159 and 15/183,860 because those applications were examined under the first inventor to file (FITF) provisions of the America Invents Act (AIA ). Adding the benefit claims may result in an effective filing date earlier than March 16, 2013, which would shift the statutory framework under which the application(s) would be examined”.

Comes now petitioner with the instant renewed petition arguing; 

“•    With respect to Application No. 14/261,384 (now Patent No. 9,262,204), a petition under 37 CFR 1.78 with request for certificate of correction to add the benefit claim to the Provisional Application Nos. 61/657,708, 61/673,725, 61/721,686, and 61/727,372 was filed on March 27, 2019. The petition was granted in the Petition Decision mailed on December 5, 2019. The certificate of correction indicating the correct priority to the provisional applications was mailed on April 9, 2019.

•    With respect to Application No.15/042,159 (Patent No. 9,400,694), a reissue application of this patent was filed on July 26, 2018 and granted as Patent No. RE47,677 on October 29, 2019. Said reissue patent corrected the priority claims to indicate that 15/042,159 is a continuation of 14/261,384, which is a continuation of 13/684,473, which claims the benefit of Provisional Application Nos. 61/657,708, 61/673,725, 61/721,686, and 61/727,372.

•    With respect to Application No.15/183,860 (Patent No. 9,465,667), a reissue application of this patent was filed on July 27, 2018 and granted as Patent No. RE47,945 on April 14, 2020. Said reissue patent corrected the priority claims to indicate that 15/183,860 is a divisional of 15/042,159 (Patent No. 9,400,694) which is a continuation of 14/261,384, which is a continuation of 13/684,473, which claims the
benefit of Provisional Application Nos. 61/657,708, 61/673,725, 61/721,686, and 61/727,372.

• With respect to the instant Patent No. 10,514,953, Applicant also submits herewith a Request for Certificate of Correction to correct the listing of the priority benefit claims in the patent”.


A review of the record reveals that in accordance with the requirements as detailed in the decision mailed June 15, 2018, the reference as set forth in the ADS filed March 19, 2018 complies with 35 U.S.C. §§ 120 and 119(e) and 37 CFR §§ 1.78(d)(2) and 1.78(a)(3).

The renewed petition has been submitted with the required statement of unintentional delay and an explanation that the reissue application based on 15/183,860 (Application No. 16047761 issued as RE 47945 on 4/14/2020. A decision in the instant matter could not be granted until that reissue application matured into a patent. This renewed petition was therefore filed 2 months later. In view thereof, the evidence provided satisfactorily outlines circumstances surrounding the delay that establishes the entire delay was unintentional in accordance with the March 2, 2020, USPTO Notice published Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222.

All the above requirements having been satisfied, the late claim for benefit of priority under 35 U.S.C. §§ 120 and 119(e) is accepted as being unintentionally delayed.

Petitioner is advised that this decision grants the petition to accept the unintentionally delayed domestic benefit claim to the prior filed application(s) because the petition requirements of 37 CFR 1.78(c) and (e) and the formal requirements for claiming domestic benefit (see MPEP 211.01 et. seq.) have been met.  This acceptance should not be construed as meaning that this application is entitled to the benefit of the prior-filed application(s).  Whether a claimed invention in a nonprovisional application is entitled to the benefit of the filing date of a prior-filed application on the basis of the disclosure thereof is determined during examination if it becomes necessary to do so (e.g., intervening reference and interference proceeding).  See MPEP 211.05.

A corrected Filing Receipt, which includes the priority claim to the prior-filed applications, accompanies this decision on petition. 

A certificate of correction noting the benefit claims of the prior applications was issued September 29, 2020. Therefore, no further action is necessary.  

Any inquiries concerning this decision may be directed to Attorney Advisor Patricia Faison-Ball at (571) 272-3212.  


/DOUGLAS I WOOD/
Attorney Advisor, OPET

ATTACHMENT: Corrected Filing Receipt